NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARLINGTON INDUSTRIES, INC.,
Plain,tiff-Cross Appellant, '
V.
BRIDGEPORT FITTINGS, INC.,
Defendant-Appellant.
2010-1377, -1400, -1408 _
Appea1s from the United States District Court for the
Midd1e District of Pennsylvania in consolidated case nos.
01-CV-0-485 and 05-CV-2622, Judge Christopher C. Con-
ner.
ON MOTION
ORDER
Ar1ington Industries, Inc. and Bridgeport Fittings,
Inc. respond to this Court’s Aug"ust 10, 2010 order direct-
ing the parties to inform the court how this case should
proceed within 14 days of the issuance of the mandate in
Arlin,gton In,du,stries, Inc. u. Bridgeport Fittings, Inc., N0.
2010-1025 Both parties propose that the stay on briefing
be lifted

ARLlNGTON INDUSTRIES V. BRIDGEPORT
According1y,
I'r ls ORDERED THAT:
The stay of briefing is lifted. The appellant’s opening
brief is due within 40 days from the date of filing of this
order.
FOR THE COURT
 1 1  /s/ J an Horbaly
Date
Jan Horbaly
Clerk
;Kth L.c1 ,E. F¢o`
cc D:an1i"lenE. MaLyId:1rd,Sl§1]sq "S' c0umol?EPFEM'SF0R
- THE FEDERAL C|RCUlT
s24
MAY;17Z011
.lANHORBALY
CLEH(
2